IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,                 :   No. 2870 Disciplinary Docket No. 3
                                                 :
                      Petitioner                 :   No. 1 DB 2022
                                                 :
                                                 :   Attorney Registration No. 64689
                     v.                          :
                                                 :   (Lackawanna County)
                                                 :
 CHRISTOPHER B. JONES,                           :
                                                 :
                      Respondent                 :


                                          ORDER


PER CURIAM

       AND NOW, this 26th day of April, 2022, having received no response to a

Recommendation of the Disciplinary Board, Christopher B. Jones is placed on temporary

suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He shall comply

with all of the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       This Order constitutes an imposition of public discipline within the meaning of Rule

402, Pa.R.D.E., pertaining to confidentiality.